Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election of the followings in response to election of species requirement is acknowledged:

    PNG
    media_image1.png
    431
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    663
    658
    media_image2.png
    Greyscale
.
Since Applicants did not traverse the restriction/election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, the restriction requirement is deemed proper and is made FINAL.
Applicants preserve their right to file a divisional on the non-elected subject matter.
Status of the claims
Claims 1-15 are examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 provides for a method of monitoring glucose, the method comprising detecting, as a fluorescence response, a presence of glucose in a sample using the fluorescent gel for glucose monitoring according to claim 1. However, since the claim does not set forth any clear steps involved in the method/process of using the fluorescent gel, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 and 15 are rejected under 35 U.S.C. 101 because the claimed recitation of a using the fluorescent gel, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (PNAS 2010) in view of Heo et al (17th International conference on miniatrurized systems for chemistry and Life sciences, 2013).
In regards to claims 1-6 and 8, Shibata discloses fluorescent hydrogel for glucose monitoring utilizing glucose responsive fluorescent monomer (GF-dye) (fluorescent dye unit) 

    PNG
    media_image3.png
    282
    865
    media_image3.png
    Greyscale

 wherein the glucose sensing fluorescent monomer is modified with PEG spacer arm to immobilized in a polyacrylamide hydrogel skeleton by covalent bonding

    PNG
    media_image4.png
    848
    1007
    media_image4.png
    Greyscale
.
Shibate teaches that the fluorescence intensity of the hydrogel microbeads increases as glucose concentration increases, which successfully trace blood glucose concentration fluctuation with high sensitivity with minimally invasive continuous glucose monitoring (abstract and Fig.1).  Shibata teaches that the fluorescent monomer based on diboronic acid enables reversible responsiveness to glucose without any reagents and enzymes.
Shibata discloses immobilizing the glucose responsive monomer in polyacrylamide hydrogel for implantation and glucose monitoring, but however, does not disclose other types of hydrogels immobilized with the glucose sensing monomers.
Heo discloses implantable hydrogel comprising tetra-PEG. Heo teaches that compared to other hydrogels, tetra-PEG gel has an extremely homogeneous network structure with less defects in the network, thus resulting in high mechanical-strength. Heo teaches that tetra-PEG gel is easy to form and compatible with microfabrication (introduction). Heo teaches that tetra-PEG gel was formed by mixing two same-sized precursor-macromers, tetraamine-terminated-PEG (TAPEG) and tetra-NHS-glutarate-terminated-PEG (TNPEG):

    PNG
    media_image5.png
    284
    547
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    281
    545
    media_image6.png
    Greyscale
.
Therefore, given the fact that compared to other hydrogel, tetra-PEG hydrogel is advantageous for being having extremely homogeneous network, high-mechanical strength and biocompatible, it would be obvious to one of ordinary skilled in the art to easily envisage replacing the polyacrylamide hydrogel with the tetra-PEG hydrogel in the fluorescent hydrogel of Shibata with the expectation of providing a biocompatible, homogeneous and high mechanical strength hydrogel for glucose sensing with a reasonable expectation of success. Since Shibata discloses modification of glucose responsive fluorescent monomer (GF-dye) with PEG linker for immobilization to hydrogel via a reactive group, one of ordinary skilled in the art can easily envisage linking the amine group of the GF-dye with the NHS group of the TNPEG or linking a PEG linker with terminal amine or NHS group for immobilization to either TNPEG or TAPEG with a reasonable expectation of success.
In regards to claim 7, as disclosed above, the GF-dye comprises two amino groups, which is considered as plurality and this dye is immobilized by covalent bonding.
In regards to claim 13, Shibata discloses implanting the glucose monitoring sensor for in vivo glucose monitoring (page 17896, last paragraph of 2nd col.) and thus the glucose responsive tetra-PEG hydrogel which is found to be obvious in view of the references, would be considered for implantable glucose monitoring sensor.
In regard to claims 14 and 15, Shibata teaches that the implantable glucose monitoring sensor when implanted provides continuous glucose monitoring (Fig. 5).
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (PNAS 2010) in view of Heo et al (17th International conference on miniatrurized systems for chemistry and Life sciences, 2013) as applied to claims 1-8 and 13-15 above, and further in view of Suri et al. (WO2011/097586A1).
Shibata in view of Heo has been described above that makes obvious of providing glucose responsive fluorescent monomer with tetra-PEG hydrogel for glucose sensor.
Shibata in view of Heo does not teach the fluorescent gel for glucose monitoring further includes an antioxidant as claimed in claims 9-12.
Suri teaches providing analyte sensor with antioxidant protection. Suri teaches that by combining antioxidant and/or scavenger agents into polymer matrices that contain sensor moieties, the sensor moieties are protected from reactive oxygen species (abstract). Suri teaches at least one antioxidant immobilized within the polymer matrix (para [0007]). Suri teaches that the at least one antioxidant may be selected from the group consisting of a catalytic antioxidant molecule, a scavenger molecule and a synthetic antioxidant molecule. Suri teaches that the catalytic antioxidant may be selected from the group consisting of catalase (CAT), glutathione peroxidase (GSH-Px), selenium glutathione peroxidase and superoxide dismutase (SOD) (para [0009]). Suri teaches covalent immobilization of the antioxidant (page 30).
Therefore, it would be obvious to one of ordinary skilled in the art to easily envisage immobilizing an antioxidant (as for example, catalase, SOD, glutathione peroxidase) into the tetra-PEG glucose sensor with the expectation of protecting the glucose sensor with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678